Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT is effective as of May 12, 2006 (the
“Effective Date”), by and between WorldSpace, Inc. (“WORLDSPACE”), a Delaware
corporation, having a place of business at 8515 Georgia Avenue, Silver Spring,
Maryland 20910, and Alexander P. Brown (“EXECUTIVE”), a resident of New York.

WHEREAS, WORLDSPACE is engaged in the development, implementation and operation
of an international digital direct audio, data and multimedia satellite service
to portable receivers (the “WORLDSPACE System”); and

WHEREAS, EXECUTIVE will serve as a key employee of WORLDSPACE and/or its
Affiliates and his services and knowledge are valuable to WORLDSPACE in
connection with the management of one or more of WORLDSPACE’s principal
operating facilities, divisions, or subsidiaries; and

WHEREAS, WORLDSPACE considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of WORLDSPACE and its shareholders; and

WHEREAS, EXECUTIVE has accumulated substantial expertise and management
experience in substantive areas which are material to WORLDSPACE’S business and
EXECUTIVE is willing to bring this expertise to WORLDSPACE upon the terms and
conditions herein contained.

WHEREAS, the Board has determined that it is in the best interests of WORLDSPACE
and its shareholders to secure EXECUTIVE’s services and to ensure EXECUTIVE’s
continued dedication and objectivity, and to encourage EXECUTIVE’s full
attention and dedication to WORLDSPACE and/or its Affiliates, and, in order to
further such goals, the Board (as hereinafter defined) has authorized WORLDSPACE
to enter into this Agreement.

NOW, THEREFORE, WORLDSPACE AND EXECUTIVE AGREE AS FOLLOWS:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings set forth below:

1.1 “Affiliate” means any corporation, partnership or other entity controlling,
controlled by, or under common control with WORLDSPACE, by virtue of direct or
indirect beneficial ownership of voting securities or of voting interest in the
controlled entity.

1.2 “Board” means the Board of Directors of WorldSpace, Inc. as in office from
time to time.

1.3 “Cause” means (a) EXECUTIVE’S willful or gross misconduct, willful or gross
negligence in the performance of his duties for WORLDSPACE, or intentional or
habitual neglect of his duties at WORLDSPACE, provided that WORLDSPACE shall
have given EXECUTIVE formal written notice specifying in sufficient detail the
conduct it believes to fall within this sentence and EXECUTIVE shall have failed
to remedy such conduct within ten (10) days thereafter; or (b) EXECUTIVE’s theft
or misappropriation of funds of WORLDSPACE or conviction of a felony relating to
his services for WORLDSPACE.



--------------------------------------------------------------------------------

1.4 “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

1.5 “Confidential Information” means all information which EXECUTIVE knew or
should have known was proprietary to WORLDSPACE or was designated as proprietary
by WORLDSPACE or learned by EXECUTIVE during the term of employment and not
generally known by non-WORLDSPACE employees, including, without limitation, any
and all general and specific knowledge, experience, information and data,
technical or nontechnical business plans, business strategies, marketing
strategies, including, without limitation and whether or not patentable,
processes, skills, information, know-how, trade secrets, data, designs,
formulae, algorithms, specifications, samples, source code, object code, mask
works, employee information and records, methods, techniques, compilations,
computer programs, devices, concepts, inventions, developments, discoveries,
improvements, and commercial or financial information, in any form, including,
without limitation, oral, written, graphic, demonstrative, machine recognizable,
specimen or sample form. Confidential information shall also include any
information described above which WORLDSPACE obtains from another party and
which EXECUTIVE knew or should have known was intended to be maintained as
confidential by WORLDSPACE or was designated as proprietary.

1.6 “Conflicting Product or Service” means any product or service of any person
or organization in the satellite radio business or related business other than
WORLDSPACE, in existence or under development, which resembles or competes with
a product or service of WORLDSPACE, or about which he acquired Confidential
Information through his work with WORLDSPACE. For purposes of this Agreement a
related business would be one which competes for the same customer base as
WORLDSPACE and which offers a product that a typical customer would make an
either/or buying decision in considering WORLDSPACE or the related business’s
product.

1.7 “Conflicting Organization” means any person or organization engaged in, or
about to become engaged in, research on or development, production, marketing,
or selling of a Conflicting Product or Service.

1.8 “Date of Termination” means (a) the effective date on which EXECUTIVE’s
employment by WORLDSPACE and/or its Affiliates terminates as specified in a
Notice of Termination by WORLDSPACE or EXECUTIVE, as the case may be, or (b) if
EXECUTIVE’s employment by WORLDSPACE and/or its Affiliates terminates by reason
of death, the date of death of EXECUTIVE. Notwithstanding the previous sentence,
(i) if the EXECUTIVE’s employment is terminated for Disability (as defined in
Section 1.9) then such Date of Termination shall be no earlier than thirty
(30) days following the date on which a Notice of Termination is received, and
(ii) if the EXECUTIVE’s employment is terminated by WORLDSPACE and/or its
Affiliates other than for Cause, then such Date of Termination shall be no
earlier than thirty (30) days following the date on which a Notice of
Termination is received.

1.9 “Disability” means EXECUTIVE’s failure to substantially perform his duties
with WORLDSPACE and/or its Affiliates on a full-time basis for at least one
hundred eighty (180) consecutive days or two hundred and ten (210) days in any
twelve month period as a result of EXECUTIVE’s incapacity due to mental or
physical illness.

1.10 “Good Reason” means, without EXECUTIVE’s express written consent, the
occurrence of any of the following events:

(a) (i) the assignment to EXECUTIVE of any duties inconsistent in any material
adverse respect with EXECUTIVE’s position(s), duties, responsibilities, or
status with



--------------------------------------------------------------------------------

WORLDSPACE and/or its Affiliates immediately prior thereto, (ii) a material
adverse change in EXECUTIVE’s reporting responsibilities, titles or offices with
WORLDSPACE and/or its Affiliates as in effect immediately prior thereto, or
(iii) any removal or involuntary termination of EXECUTIVE by WORLDSPACE and/or
its Affiliates otherwise than as expressly permitted by this Agreement
(including any purported termination of employment which is not effected by a
Notice of Termination), or (iv) any failure to re-elect EXECUTIVE to any
position with WORLDSPACE and/or its Affiliates held by EXECUTIVE immediately
prior thereto;

(b) a reduction by WORLDSPACE and/or its Affiliates in EXECUTIVE’s rate of
annual Base Salary as in effect immediately prior thereto;

(c) a reduction by WORLDSPACE and/or its Affiliates of the level of EXECUTIVE’s
Incentive Compensation opportunity in effect immediately prior thereto;

(d) the failure of WORLDSPACE and/or its Affiliates to (i) provide EXECUTIVE and
EXECUTIVE’s dependents with welfare benefits (including, without limitation,
medical, prescription drug, dental, disability, salary continuance, employee
life, group life, accidental death and travel accident insurance plans and
programs) in accordance with the most favorable plans, practices, programs, and
policies of WORLDSPACE and/or its Affiliates in effect for EXECUTIVE immediately
prior thereto or as is in effect for other senior U.S. executives of WORLDSPACE
and/or any of its Affiliates, or (ii) provide fringe benefits and perquisites in
accordance with the plans, practices, programs, and policies of WORLDSPACE
and/or its Affiliates in effect for its U.S. executives immediately prior
thereto or as is in effect for other senior executives of WORLDSPACE and/or any
of its Affiliates;

(e) the failure of WORLDSPACE and/or its Affiliates to pay on a timely basis any
amounts owed EXECUTIVE as salary, bonus, deferred compensation or other
compensation;

(f) the failure of WORLDSPACE to obtain a written assumption agreement from any
successor as contemplated in Section 8.8;

(g) the refusal by WORLDSPACE and/or its Affiliates to continue to allow
EXECUTIVE, as set forth in Section 2.3(b) hereof, to attend to matters or engage
in activities not directly related to the business of WORLDSPACE and/or its
Affiliates which were permitted by WORLDSPACE and/or its Affiliates immediately
prior thereto, including without limitation serving on the boards of directors
of other companies or entities, except pursuant to a policy of WORLDSPACE
applicable to its U.S. executives generally;

(h) the purported termination of EXECUTIVE’s employment which is not effected
pursuant to a Notice of Termination which satisfies the requirements of a Notice
of Termination; or

(i) any other material breach by WORLDSPACE of its obligations under this
Agreement.

For purposes of this Agreement, any claimed Good Reason event which is remedied
by WORLDSPACE and/or its Affiliates within thirty (30) days after receipt of a
Notice of Termination given by EXECUTIVE shall not constitute Good Reason, and
provided further that EXECUTIVE shall be deemed to have consented to a Good
Reason event unless he shall have provided a Notice of Termination with respect
to a Good Reason event within forty five (45) days of the first occurrence of
such Good Reason event. No Good Reason event shall be deemed to have occurred
unless EXECUTIVE provides



--------------------------------------------------------------------------------

WORLDSPACE with a Notice of Termination within forty five (45) days of the
initial occurrence of the claimed Good Reason event which provides details of
the claimed Good Reason event and cites the provision of this Section 1.10 on
which EXECUTIVE relies.

1.11 “Inventions” means inventions, designs, discoveries, developments,
creations, and improvements created, discovered, developed or conceived,
regardless of whether reduced to practice.

1.12 “Nonqualifying Termination” means a termination of EXECUTIVE’s employment
(a) by WORLDSPACE and/or its Affiliates properly and rightly for Cause, (b) by
EXECUTIVE for any reason other than for Good Reason with Notice of Termination,
(c) as a result of EXECUTIVE’s death, (d) by WORLDSPACE and/or its Affiliates
due to EXECUTIVE’s Disability, unless within thirty (30) days after Notice of
Termination is provided to EXECUTIVE following such Disability EXECUTIVE shall
have returned to substantial performance of EXECUTIVE’s duties on a full-time
basis, or (e) as a result of EXECUTIVE’s Retirement.

1.13 “Notice of Termination” means a written notice by WORLDSPACE or EXECUTIVE,
as the case may be, to the other, which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of EXECUTIVE’s employment under the provision so
indicated, and (iii) specifies the termination date. The failure by EXECUTIVE or
WORLDSPACE to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
EXECUTIVE or WORLDSPACE hereunder or preclude EXECUTIVE or WORLDSPACE from
asserting such fact or circumstance in enforcing EXECUTIVE’s or WORLDSPACE’s
rights hereunder.

1.14 “Retirement” means termination of employment by either the EXECUTIVE or
WORLDSPACE and/or its Affiliates on or after the EXECUTIVE’s attainment of age
70.

1.15 “Works of Authorship” means all computer software programs or other
writings, including, without limitation, verbal works, designs, models,
drawings, or audio, visual or audiovisual recordings.

ARTICLE 2

EMPLOYMENT

2.1 Employment. WORLDSPACE agrees to employ EXECUTIVE as Co-Chief Operating
Officer, and EXECUTIVE agrees to accept such employment by WORLDSPACE, on the
terms and conditions set forth herein. EXECUTIVE represents and warrants that
neither the execution and delivery nor performance by him of this Agreement will
violate any agreement, order, judgment or decree to which he is a party or by
which he is bound.

2.2 Term. Subject to the provisions of Article 4 hereof, WORLDSPACE shall employ
EXECUTIVE for a term of three (3) years commencing as of the Effective Date and
continuing to and including May 11, 2009. The term (as herein extended) shall
automatically be extended by one (1) additional year unless, at least three
(3) months prior to the end of the term or any anniversary thereof, WORLDSPACE
shall deliver to EXECUTIVE or EXECUTIVE shall deliver to WORLDSPACE, written
notice that the term shall not be so extended.

2.3 Duties. As Co-Chief Operating Officer of WORLDSPACE, EXECUTIVE shall have
the duties and responsibilities as may from time to time reasonably be assigned
to or vested in EXECUTIVE by the Board consistent with his position.



--------------------------------------------------------------------------------

(a) EXECUTIVE’s employment with WORLDSPACE shall be full-time and exclusive.
During the term of employment, EXECUTIVE shall, except during periods of
vacation, sick leave, or other duly authorized leave of absence, devote the
whole of EXECUTIVE’s time, attention, skill, and ability during usual business
hours (and outside those hours when reasonably necessary to EXECUTIVE’s duties
hereunder) to the faithful and diligent performance of EXECUTIVE’s duties
hereunder. EXECUTIVE acknowledges and agrees that EXECUTIVE may be required,
without additional compensation, to perform services for any Affiliates, and to
accept such office or position with any Affiliate as the Board may reasonably
require, including, but not limited to, service as an officer or director of
WORLDSPACE or any Affiliate. The details of any such office or position
(including any applicable insurance coverage, compensation (if any) and
employment arrangements) with an Affiliate will be detailed before EXECUTIVE
assumes such role. EXECUTIVE will have the right to decline any office or
position with an Affiliate without breaching the terms of this Agreement in the
event concerns with respect such an assignment raised in writing by EXECUITVE
have not been resolved to the mutual satisfaction of the parties. EXECUTIVE
shall comply in all material respects with all applicable policies of WORLDSPACE
and/or its Affiliates as found in the WORLDSPACE Policy Manual, a copy of which
has been provided to EXECUTIVE.

(b) During the term of employment, it shall not be a violation of this Agreement
for EXECUTIVE to serve as an officer or director of a cooperative housing, or
civic or charitable organization or committee, or to manage personal
investments, or to serve as a member of the board of directors of a corporation
or trade association, so long as such activities (individually or collectively)
do not conflict or materially interfere with the performance of EXECUTIVE’s
duties hereunder, and/or on a prospective basis, as of the Effective Date, have
been reviewed and approved by the Company’s General Counsel.

(c) The reporting relationships and initial duties of EXECUTIVE are outlined in
Attachment A.

2.4 Indemnification. WORLDSPACE will provide to EXECUTIVE, its standard
indemnification for officers and directors of WORLDSPACE, the premiums for which
shall be paid by WORLDSPACE.

ARTICLE 3

COMPENSATION

3.1 Base Salary. For services rendered by EXECUTIVE pursuant to this Agreement,
WORLDSPACE agrees to pay EXECUTIVE a base annual salary (“Base Salary”)
commencing as of the Effective Date at the annual rate of Four Hundred Fifty
Thousand Dollars ($450,000) per year, payable in accordance with WORLDSPACE’s
then prevailing executive payroll practices. Base Salary payments will be made
to EXECUTIVE at a minimum of once per month, unless otherwise agreed by both
parties. Such Base Salary shall be subject to review at least annually on the
anniversary of the Effective Date of this Agreement by the Board and may be
increased by the Board in its sole discretion but not decreased without the
consent of EXECUTIVE (with the first such review to occur not later than May 1,
2007). In considering any such increase, the Board shall consider any increases
in the cost of living and may provide for any performance, merit or other
increase. The term “Base Salary” as used herein shall include any increases
thereto made from time to time as permitted by this Section 3.1.



--------------------------------------------------------------------------------

3.2 Bonuses.

(a) Incentive Compensation. During the term of this Agreement, and subject to
the terms and limitations of this Section 3.2(a), EXECUTIVE shall be eligible to
earn incentive compensation targeted at seventy-eight percent (78%) of
EXECUTIVE’s Base Salary per full calendar year of service commencing with the
calendar year ending December 31, 2006 (prorated for any calendar year in which
EXECUTIVE is employed for less than 12 full months). EXECUTIVE shall earn
incentive compensation based on satisfying specific annual job performance goals
or targets to be established for each calendar year in consultation between
EXECUTIVE and the Board, provided, however, that in the event of disagreement,
the Board shall have the unilateral right, acting in good faith, to establish
such goals and targets. Payment of incentive compensation for a given year shall
be made at a date of WORLDSPACE’s election on or before March 15th of the
following calendar year. In the event any portion of the incentive compensation
paid under this section is paid in equity, and that equity has an associated
vesting period, such equity will immediately vest upon termination of the
EXECUTIVE from the company or the expiration of this Agreement. Any vested
options granted under this section will be exercisable for eighteen (18) months
after the EXECUTIVE’S termination unless that termination is for Cause.

(b) Discretionary Bonuses. During the term of this Agreement, EXECUTIVE shall be
entitled to such bonuses as may be authorized, declared, and paid by the Board,
in its sole discretion. Factors which the Board may, in its sole discretion, and
without limitation, consider with respect to any determination by the Board with
respect to the payment or amount of such bonus or bonuses among other factors,
include EXECUTIVE’s job performance and WORLDSPACE’s financial performance.

(c) Section 162(m). WORLDSPACE may submit to the shareholders of WORLDSPACE for
approval an annual incentive compensation and/or bonus program intended to meet
the requirements of Section 162(m) of the Code and which is intended to include
all or a portion of the incentive compensation and bonus payments to be made to
EXECUTIVE under this Section 3.2.

3.3 Participation in Benefit Plans.

(a) Benefit Plans. During the term of this Agreement, EXECUTIVE shall be
eligible to participate in any long-term incentive, shares option, employee
stock ownership, pension, thrift, profit sharing, group life or disability
insurance, medical or dental coverage, education, or other retirement or
employee benefit plan or program that WORLDSPACE has adopted or may adopt for
the benefit of its employees, on the same basis as other most senior executive
employees. Such participation shall be subject to the terms and conditions of
such plans or programs, including, but not limited to, such generally applicable
eligibility provisions as may be in effect from time to time.

(b) Vacation. EXECUTIVE shall be entitled to paid vacation (initially
twenty-five (25) days per calendar year), paid sick leave, and holidays on the
same basis as may from time to time apply to other WORLDSPACE senior executive
employees generally.

3.4 Participation in Shares Award Plan. EXECUTIVE shall be eligible to receive
an award under the WorldSpace 2005 Incentive Award Plan as approved by
shareholders on July 7, 2005, which award shall be set forth in an award
agreement to be entered into between WORLDSPACE and the EXECUTIVE.



--------------------------------------------------------------------------------

(a) An initial grant of two hundred thousand (200,000) restricted shares of
WORLDSPACE Class A common stock effective on the date of the approval by
Compensation Committee of the WorldSpace Board (the “Committee”). These shares
would vest over a period of time provided certain performance milestones are
achieved within the established timeframe as detailed in the relevant Grant
Agreement between WORLDSPACE and EXECUTIVE.

(b) An initial grant of stock options of WORLDSPACE Class A common stock with an
economic value of one million five hundred thousand dollars ($1,500,000) as
calculated using a reasonable valuation methodology approved by the Committee
that is consistently applied. The exercise price of these stock options would be
equal to the fair-market value of WORLDSPACE Class A common stock (as defined by
the WorldSpace 2005 Incentive Award Plan) on the day the Committee approves the
grant of stock options.

(c) For each future fiscal year beginning with the 2007 fiscal year, EXECUTIVE
shall be eligible to receive an annual grant of restricted stock and/or stock
options with a targeted value of one million five hundred thousand dollars
($1,500,000). In establishing and determining the amount of the annual grant,
the Committee may, in its discretion, consider such factors as it deems
appropriate, which may include, but is not limited to the financial and
operational performance of WORLDSPACE. The value of the annual grant under
Section 3.4(c) shall be based on a reasonable valuation methodology approved by
the Committee that is consistently applied.

3.5 Expenses. WORLDSPACE shall reimburse EXECUTIVE in connection with
performance of the services and duties hereunder for all reasonable, ordinary
and necessary business expenses actually incurred by EXECUTIVE in connection
with such performance, including ordinary and necessary expenses incurred by
EXECUTIVE in connection with travel on WORLDSPACE and/or its Affiliates’
business, provided all such expenses have been approved by WORLDSPACE in
accordance with and subject to the terms and conditions of WORLDSPACE’s
then-prevailing expense policy and any budget established for EXECUTIVE. As a
condition precedent to obtaining such reimbursement, EXECUTIVE shall provide to
WORLDSPACE any and all statements, bills, or receipts evidencing the expenses
for which EXECUTIVE seeks reimbursement, and such other related information or
materials as WORLDSPACE may from time to time reasonably require. EXECUTIVE
shall account to WORLDSPACE for any expenses that are eligible for reimbursement
under this Section 3.6 in accordance with WORLDSPACE policy.

3.6 Employment and Supplies. WORLDSPACE shall provide EXECUTIVE with reasonable
administrative support relating to the performance of EXECUTIVE’s duties of the
same type and extent as is provided to other WORLDSPACE senior executive
employees of a similar level. WORLDSPACE shall acquire and/or provide to
EXECUTIVE for his business use: multimedia portable computer and subscriptions
to various trade publications (subject to reasonable, advance WORLDSPACE
approval) and various trade books (subject to reasonable, advance WORLDSPACE
approval). Such items shall remain the exclusive property of WORLDSPACE, are to
be used solely for WORLDSPACE’s benefit, and shall be returned promptly to
WORLDSPACE upon the termination of EXECUTIVE’s employment for whatever reason.

3.7 Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by WORLDSPACE hereunder to EXECUTIVE or EXECUTIVE’s
estate or beneficiaries in connection with EXECUTIVE’s employment hereunder
shall be subject to the withholding of such amounts relating to taxes as
WORLDSPACE may reasonably determine it should withhold pursuant to any
applicable law or regulation.



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION

4.1 Nonqualifying Termination.

If the employment of EXECUTIVE shall terminate during the term of this Agreement
(including any extension of such term), by reason of Nonqualifying Termination,
then EXECUTIVE shall be paid the EXECUTIVE’s earned but unpaid Base Salary from
WORLDSPACE and/or its Affiliates through the Date of Termination at the rate in
effect just prior to the time a Notice of Termination is given, any thereto
unreimbursed expenses, as well as any benefits (including accrued but unused
vacation days at the Date of Termination) to which EXECUTIVE was entitled
through the Date of Termination.

(a) In addition, in the event that termination of employment is due to
EXECUTIVE’s death, WORLDSPACE shall continue to pay EXECUTIVE’s then current
Base Salary and bonus payments (based on the bonus payments, as set forth in
Section 3.2, awarded to EXECUTIVE in the prior year), to EXECUTIVE’s legal
representatives, estate, beneficiaries or heirs, in accordance with WORLDSPACE’s
then-prevailing executive payroll practices, through the end of the calendar
month following EXECUTIVE’s death, but shall have no further obligation to
EXECUTIVE or EXECUTIVE’s legal representatives, estate, beneficiaries or heirs
for any compensation, benefits or other payments hereunder. Any non-vested stock
options or non-vested restricted shares shall become fully vested. EXECUTIVE or
EXECUTIVE’s legal representatives, estate, beneficiaries or heirs shall be
entitled to exercise any of EXECUTIVE’s stock options within one year from the
Date of Termination, but not beyond the expiration of the term of the stock
option.

(b) In addition, in the event the termination of employment is due to
EXECUTIVE’s Disability, WORLDSPACE shall continue to pay EXECUTIVE’s then
current Base Salary, if any, and bonus payments (based on the bonus payments, as
set forth in Section 3.2, awarded to EXECUTIVE in the prior year), and shall
continue to make applicable benefits available, to EXECUTIVE, in accordance with
WORLDSPACE’s then-prevailing executive payroll practices, through the end of the
third calendar month following the Date of Termination. In addition, WORLDSPACE
shall continue any health, medical, dental, or similar benefits which EXECUTIVE
(and/or members of the EXECUTIVE’s family) was receiving for a period of
eighteen (18) months following the Date of Termination, or pay EXECUTIVE an
amount equal to the cost of obtaining equivalent coverage. EXECUTIVE’s
non-vested stock options and non-vested restricted shares shall become fully
vested. EXECUTIVE or EXECUTIVE’s legal representatives, estate, beneficiaries or
heirs shall be entitled to exercise any of EXECUTIVE’s vested stock options
within one year from the Date of Termination, but not beyond the expiration of
the term of the stock option.

(c) In the event that termination of employment is due to EXECUTIVE’s
Disability, the payment of benefits under WORLDSPACE’s short-term and long-term
disability insurance programs, if any, to the extent payable and received by
EXECUTIVE with respect to any period prior to the Date of Termination, shall
offset WORLDSPACE’s obligations to pay benefits under Section 4.1(b).

(d) Except as otherwise provided herein or as may be required by law or the
terms of any benefit plan, EXECUTIVE’s participation in any benefit plans of
WORLDSPACE and/or any of its Affiliates shall terminate as of his Date of
Termination.



--------------------------------------------------------------------------------

4.2 Other Than Nonqualifying Termination. If the employment of EXECUTIVE shall
terminate during the term of this Agreement (including any extension of such
term), other than by reason of Nonqualifying Termination, then EXECUTIVE shall
receive the following severance benefits as compensation for services rendered.

(a) Lump Sum Cash Payment. Following the Date of Termination, EXECUTIVE shall
receive a lump sum cash payment in an amount equal to the sum of the following:

(i) EXECUTIVE’s unpaid Base Salary from WORLDSPACE and/or its Affiliates through
the Date of Termination at the rate in effect (without taking into account any
reduction of Base Salary constituting Good Reason), just prior to the time a
Notice of Termination is given) plus any benefit awards, bonus payments and
incentive awards which pursuant to the terms of any plans have been earned or
become payable, to the extent not theretofore paid; and

(ii) any amounts owed for accrued but unused vacation as of the Date of
Termination as well as any thereto unreimbursed expenses.

(b) Other Payments. Following the Date of Termination, EXECUTIVE shall receive
the following payments:

(i) as payment in lieu of a bonus or other incentive payment to be paid
hereunder or under WORLDSPACE’s annual bonus plan or other incentive or other
comparable plan for the year of termination, an amount equal to (x) the number
of days EXECUTIVE was employed during the year by WORLDSPACE prior to the Date
of Termination (y) divided by the number of days in the year (z) multiplied by
the amount of bonus and/or other incentive payments awarded to EXECUTIVE for the
immediately preceding year, unless the performance and economic circumstances of
the Company dictate that no annual bonus or other incentive payments will be
paid to any employee of the Company for such period, which amount shall be
payable on the date such bonus or other incentive payment would otherwise have
been payable, provided that EXECUTIVE is not in violation of Articles 5 and 6
hereof; and

(ii) continuation of EXECUTIVE’s highest annual rate of Base Salary from
WORLDSPACE and/or its Affiliates in effect during the 12-month period prior to
the Date of Termination payable over twelve (12) months from the Date of
Termination in accordance with the payroll practices of WORLDSPACE, provided
EXECUTIVE is not in violation of Articles 5 and 6 hereof.

(c) Stock Options and/or Restricted Shares. All stock options and/or restricted
shares that have been granted to EXECUTIVE shall immediately vest and become
exercisable, and EXECUTIVE shall be entitled to exercise any of his vested stock
options within eighteen (18) months after the Date of Termination, but not
beyond the expiration of the term of the option.

(d) Loans. Any loans from WORLDSPACE and/or its Affiliates that the EXECUTIVE
had outstanding shall remain payable according to their terms.

(e) Benefits. EXECUTIVE, and any spouse and dependents, will be entitled to
continued medical, dental and other health benefits under WORLDSPACE’s health
benefit plans or programs in which EXECUTIVE participated immediately prior to
the Date of Termination for a period of eighteen (18) months after the Date of
Termination, which shall include the statutory period of COBRA continuation
coverage, provided EXECUTIVE pays the applicable contribution for such coverage
charged to similarly situated active employees of WORLDSPACE.



--------------------------------------------------------------------------------

(f) Out-Placement Services. WORLDSPACE shall provide the EXECUTIVE with
executive out-placement services for a period of not less than twelve
(12) months at a cost not to exceed $25,000 by entering into a contract with a
company chosen by EXECUTIVE specializing in such services, subject to the
reasonable approval of WORLDSPACE and in accordance with the policies of
WORLDSPACE as in effect from time to time.

4.3 Change in Control.

For purposes of this Agreement, a “Change in Control” will occur where after the
Effective Date hereof (i) any person or group (other than Noah Samara and any
entities controlled by him) becomes the beneficial owner of securities of
WORLDSPACE representing more than 40% of the then voting power of WORLDSPACE;
(ii) Board members at the Effective Date of this Agreement or who were appointed
after the Effective Date by at least two thirds (2/3) of the members of the
Board at the time of their appointment no longer constitute two thirds (2/3) of
the Board during the term hereof; (iii) a merger/consolidation of WORLDSPACE
occurs wherein the WORLDSPACE voting securities immediately prior thereto do not
constitute at least 60 percent of the combined voting securities after the
merger/consolidation; or (iv) the stockholders approve a plan of complete
liquidation or winding-up or an agreement for the sale or disposition of all or
substantially all of WORLDSPACE’s assets. WORLDSPACE will (within 30 days of
such an event) provide written notice of a Change in Control to EXECUTIVE.

If (i) a Change in Control occurs during the term of this Agreement, and
(ii) during the 12-month period following the date of the Change in Control,
EXECUTIVE’s employment is terminated by WORLDSPACE or any successor for any
reason other than Cause, death or Disability or by the EXECUTIVE for Good
Reason, WORLDSPACE will pay the following benefits to the EXECUTIVE.

(a) Lump Sum Cash Payment. Following the Date of Termination, EXECUTIVE shall
receive a lump sum cash payment in an amount equal to the sum of the following:

(i) EXECUTIVE’s unpaid Base Salary from WORLDSPACE and/or its Affiliates through
the Date of Termination at the rate in effect (without taking into account any
reduction of Base Salary constituting Good Reason), just prior to the time a
Notice of Termination is given) plus any benefit awards, bonus payments and
incentive awards which pursuant to the terms of any plans have been earned or
become payable, to the extent not theretofore paid; and

(ii) any amounts owed for accrued but unused vacation as of the Date of
Termination as well as any thereto unreimbursed expenses.

(b) Other Payments. Following the Date of Termination, EXECUTIVE shall receive
the following payments:

(i) as payment in lieu of a bonus or other incentive payment to be paid
hereunder or under WORLDSPACE’s annual bonus plan or other incentive or other
comparable plan for the year of termination, an amount equal to (x) the number
of days EXECUTIVE was employed during the year by WORLDSPACE prior to the Date
of Termination (y) divided by the number of days in the year (z) multiplied by
the amount of



--------------------------------------------------------------------------------

bonus and/or other incentive payments awarded to EXECUTIVE for the immediately
preceding year, unless the performance and economic circumstances of the Company
dictate that no annual bonus or other incentive payments will be paid to any
employee of the Company for such period, which amount shall be payable on the
date such bonus or other incentive payment would otherwise have been payable,
provided that EXECUTIVE is not in violation of Articles 5 and 6 hereof; and

(ii) continuation of EXECUTIVE’s highest annual rate of Base Salary from
WORLDSPACE and/or its Affiliates in effect during the 12-month period prior to
the Date of Termination payable over the greater of (x) the balance of the term
of this agreement or (y) twelve (12) months from the Date of Termination. Such
payments will be made in accordance with the payroll practices of WORLDSPACE,
provided EXECUTIVE is not in violation of Articles 5 and 6 hereof.

(c) Stock Options and/or Restricted Shares. All stock options and/or restricted
shares that have been granted to EXECUTIVE shall immediately vest and become
exercisable, and EXECUTIVE shall be entitled to exercise any of his vested stock
options within eighteen (18) months after the Date of Termination, but not
beyond the expiration of the term of the option.

(d) Loans. Any loans from WORLDSPACE and/or its Affiliates that the EXECUTIVE
had outstanding shall remain payable according to their terms.

(e) Benefits. EXECUTIVE, and any spouse and dependents, will be entitled to
continued medical, dental and other health benefits under WORLDSPACE’s health
benefit plans or programs in which EXECUTIVE participated immediately prior to
the Date of Termination for a period equal to the greater of (x) the balance of
the term of this agreement or (y) eighteen (18) months after the Date of
Termination, which shall include the statutory period of COBRA continuation
coverage, provided EXECUTIVE pays the applicable contribution for such coverage
charged to similarly situated active employees of WORLDSPACE.

(f) Out-Placement Services. WORLDSPACE shall provide the EXECUTIVE with
executive out-placement services for a period of not less than twelve
(12) months at a cost not to exceed $25,000 by entering into a contract with a
company chosen by EXECUTIVE specializing in such services, subject to the
reasonable approval of WORLDSPACE and in accordance with the policies of
WORLDSPACE as in effect from time to time.

4.4 Change of Control Penalties. Notwithstanding anything in this Agreement to
the contrary, in the event that it is determined (as hereinafter provided) that
any payment or distribution by WORLDSPACE or any of its Affiliates or any other
person in connection with the Change in Control to or for the benefit of
EXECUTIVE, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, or the lapse or termination of any restriction on, or the
vesting or exercisability of, any stock option, restricted stock award or other
awards valued in whole or in part by reference to, or otherwise based on, stock
(a “Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), and the EXECUTIVE would receive a
greater net after-tax amount (taking into account all applicable taxes payable
by the EXECUTIVE, including any excise tax under Section 4999 of the Code) by
applying the limitation contained in this Section 4.4, then the Payments to
EXECUTIVE hereunder plus any other



--------------------------------------------------------------------------------

amounts treated as “change of control payments” under Section 280G of the Code,
shall be reduced (but not below zero) to the maximum amount which may be paid
hereunder without the EXECUTIVE becoming subject to such an excise tax under
Section 4999 of the Code (such reduced payments to be referred to as the
“Payment Cap”). In the event that the EXECUTIVE receives reduced payments and
benefits hereunder, the EXECUTIVE shall have the right to designate which of the
payments and benefits otherwise provided for in this Agreement that he will
receive in connection with the application of the Payment Cap.

4.5 Resignations. Except to the extent requested by the Board, upon any
termination of EXECUTIVE’s employment with WORLDSPACE, EXECUTIVE will
immediately resign all positions and directorships with WORLDSPACE and each of
its Affiliates.

4.6 Release. The right of EXECUTIVE to receive termination payments and benefits
under Sections 4.2 and 4.3 is conditioned on the execution (and non-revocation)
by EXECUTIVE of a general release of claims against WORLDSPACE in a form
reasonably satisfactory to WORLDSPACE. Such release of claims will be
substantially in the form of the draft release of claims attached hereto as
Attachment B.

4.7 Mitigation and Offset. Except as otherwise provided herein, EXECUTIVE shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise. That is to say, no income or
benefit for EXECUTIVE’s employment with a company other than WORLDSPACE will be
used to offset or mitigate benefits hereunder.

ARTICLE 5

RESTRICTIVE COVENANTS

5.1 Confidentiality. Except as authorized or directed by WORLDSPACE, EXECUTIVE
shall not, at any time during or subsequent to the term of this Agreement,
directly or indirectly publish or disclose any Confidential Information of
WORLDSPACE or of any of its Affiliates, or Confidential Information of others
that has come into the possession of WORLDSPACE or of any of its Affiliates, or
into EXECUTIVE’s possession in the course of his employment with WORLDSPACE or
any of its Affiliates or of his services and duties hereunder (whether prior to
or during the term of this Agreement), to any other person or entity, and
EXECUTIVE shall not use any such Confidential Information for EXECUTIVE’s own
personal use or advantage or make it available to others for use. All
Confidential Information, whether oral or written, regarding the business or
affairs of WORLDSPACE or any of its Affiliates, including, without limitation,
information as to their products, services, systems, designs, inventions,
software, finances (including prices, costs and revenues), marketing plans,
programs, methods of operation, prospective and existing contracts, customers
and other business arrangements or business plans, procedures, and strategies,
shall all be deemed Confidential Information, except to the extent the same
shall have been lawfully and without breach of confidential obligation made
available to the general public without restriction, or that EXECUTIVE can
prove, by documentary evidence, was previously known to EXECUTIVE prior to the
term of EXECUTIVE’s employment. WORLDSPACE shall be under no obligation to
identify specifically any information as to which the protection of this
Section 5.1 extends by any notice or other action. Upon expiration or
termination of this Agreement for any reason, EXECUTIVE shall return all records
of Confidential Information, and all property of WORLDSPACE, including all
copies thereof in EXECUTIVE’s possession, whether prepared by him or others, to
WORLDSPACE.

5.2 Unfair Competition. For a period of one (1) year after the Date of
Termination, or, if longer, for the period EXECUTIVE continues to receive Base
Salary payments following the Date of



--------------------------------------------------------------------------------

Termination, EXECUTIVE shall not, directly or indirectly, and whether or not for
compensation, as a shareholder owning beneficially or of record more than five
percent (5%) of the outstanding shares of any class of shares of an issuer, or
as an officer, director, employee, consultant, partner, joint venturer,
proprietor, or otherwise, engage in or become interested in any Conflicting
Organization in connection with research, development, consulting,
manufacturing, purchasing, accounting, engineering, marketing, merchandising or
selling of any Conflicting Product or Service, directly or indirectly, in
competition with WORLDSPACE or any of its Affiliates (or any of their
successors) as conducted from time to time during such period. For the avoidance
of doubt, such provision will not apply in the event this Agreement expires at
the end of the specified term or at the end of the one-year extension period.
For a period of one (1) year after the Date of Termination, EXECUTIVE shall not,
without the prior written consent of WORLDSPACE, solicit or hire or induce the
termination of employment of any employees or other personnel providing services
to WORLDSPACE or any of its Affiliates, for any business activity, other than a
business activity owned or controlled, directly or indirectly, by WORLDSPACE or
any of its Affiliates.

5.3 Injunctive Relief; Survival.

(a) EXECUTIVE acknowledges and warrants that he will be fully able to earn an
adequate livelihood for himself and his dependents if Section 5.2 should be
specifically enforced against him, and that such Section 5.2 merely prevents
unfair competition against WORLDSPACE for a limited period of time. EXECUTIVE
agrees and acknowledges that, by virtue of EXECUTIVE’s employment with
WORLDSPACE, EXECUTIVE shall have access to and maintain an intimate knowledge of
WORLDSPACE’s activities and affairs, including trade secrets, Confidential
Information, and other confidential matters. As a result of such access and
knowledge, and because of the special, unique, and extraordinary services that
EXECUTIVE is capable of performing for WORLDSPACE or one of its competitors,
EXECUTIVE acknowledges that the services to be rendered by EXECUTIVE pursuant to
this Agreement are of a character giving them a peculiar value, the loss of
which cannot adequately or reasonably be compensated by money damages.
Consequently, EXECUTIVE agrees that any breach or threatened breach by EXECUTIVE
of EXECUTIVE’s obligations under this Article 5 would cause irreparable injury
to WORLDSPACE, and that WORLDSPACE shall be entitled to seek (i) preliminary and
permanent injunctions enjoining EXECUTIVE from violating such provisions, and
(ii) money damages in the amount of any fees, compensation, benefits, profits,
or other remuneration earned by EXECUTIVE or any competitor of WORLDSPACE as a
result of such breach, together with interest, and costs and attorneys’ fees
expended to collect such damages or secure such injunctions. Nothing in this
Agreement, however, shall be construed to prohibit WORLDSPACE from pursuing any
other remedy, WORLDSPACE and EXECUTIVE having agreed that all such remedies
shall be cumulative,

(b) The restrictions set forth in this Article 5 and the following Article 6
shall be construed as independent covenants, and shall survive the termination
or expiration of this Agreement, and the existence of any claim or cause of
action against WORLDSPACE, whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement by WORLDSPACE of the
restrictions contained in this Article 5 or the following Article 6. EXECUTIVE
hereby consents and waives any objection to the jurisdiction over his person or
the venue of any courts within the State of Maryland with respect to any
proceedings in law or in equity arising out of this Article 5 or the following
Article 6. If any court of competent jurisdiction shall hold that any of the
restrictions contained in Section 5.2 are unreasonable as to time, geographical
area, or otherwise, said restrictions shall be deemed to be reduced to the
extent necessary in the opinion of such court to make their application
reasonable.



--------------------------------------------------------------------------------

ARTICLE 6

INVENTIONS, WORKS OF AUTHORSHIP,

PATENTS AND COPYRIGHTS

6.1 Ownership of Inventions and Works of Authorship. EXECUTIVE agrees that all
Inventions made, conceived, discovered, developed or reduced to practice by
EXECUTIVE and all software and other Works of Authorship created by EXECUTIVE,
either alone or with others, at any time, within or without normal working
hours, during or prior to the term of this Agreement, arising out of the
EXECUTIVE’s employment with WORLDSPACE and/or any of its Affiliates or based
upon Confidential Information, or pertinent to any field of business or research
in which, during such employment, WORLDSPACE or any Affiliate thereof is engaged
or (if such is known or ascertainable by EXECUTIVE) is considering engaging,
whether or not patented or patentable, shall be and remain the sole property of
WORLDSPACE or its Affiliates with respect to all rights of EXECUTIVE arising
from any discovery, conception, development, reduction to practice, or creation
by EXECUTIVE. WORLDSPACE shall have the full right to assign, license, or
transfer all rights thereto. EXECUTIVE agrees that all such Inventions and Works
of Authorship are “works made for hire” under applicable law and EXECUTIVE
waives and agrees never to assert any “moral rights” with respect to such
Inventions and Works of Authorship.

6.2 Disclosure of Inventions and Works of Authorship. EXECUTIVE shall promptly
make full disclosure to WORLDSPACE or to an authorized representative thereof
all information relating to the making, conception, discovery, development,
creation or reduction to practice of Inventions, or of software and other Works
of Authorship owned by WORLDSPACE pursuant to Section 6.1 above.

6.3 Patent and Copyright Applications. At the request of WORLDSPACE and at
WORLDSPACE’s expense, EXECUTIVE shall execute such documents and perform such
other acts as WORLDSPACE deems necessary to obtain patents or the like on such
applicable Inventions or copyright registrations for such software and other
Works of Authorship which occurred during the term of this Agreement in any
jurisdiction or jurisdictions. Such obligation shall continue beyond the term of
this Agreement. In the event that WORLDSPACE is unable solely because of
EXECUTIVE’s mental or physical capacity or for any other reason to secure
EXECUTIVE’s signature to apply for or to pursue any applications for patent or
copyright covering Inventions, software and other Works of Authorship owned by
WORLDSPACE pursuant to Section 6.1, then EXECUTIVE hereby irrevocably designates
and appoints WORLDSPACE as EXECUTIVE’s agent and attorney in fact, to act for
and in his behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents and copyright registrations thereon with the same legal force and effect
as if executed by EXECUTIVE. EXECUTIVE further agrees not to file any patent
applications relating to or describing or otherwise disclosing any Confidential
information or any such Inventions, or to claim any copyright or file any
applications to register any copyright in such software or other Works of
Authorship, except with the prior written consent of WORLDSPACE.

6.4 Assignment of Inventions and Works of Authorship. EXECUTIVE agrees to assign
to WORLDSPACE or its Affiliates all of EXECUTIVE’s right, title and interest in
and to any and all such Inventions and the patent applications and patents
relating thereto and to the copyright in any and all such software and other
Works of Authorship and any copyright applications and registrations relating
thereto conceived, reduced to practice, discovered, created or otherwise
developed by EXECUTIVE and owned by WORLDSPACE pursuant to Section 6.1 above,
including any moral rights.



--------------------------------------------------------------------------------

ARTICLE 7

DISPUTE RESOLUTION; AGREEMENT TO ARBITRATE

7.1 General. The parties agree to perform the terms of this Agreement in good
faith, and to attempt to resolve any disputes that may arise between them
through good faith negotiations. Accordingly, prior to either WORLDSPACE or
EXECUTIVE initiating any arbitration proceeding with respect to any controversy,
claim, or dispute arising out of or related to this Agreement or with respect to
the validity, construction, interpretation or performance of this Agreement,
they shall first undertake the following steps:

(a) First, the aggrieved party will notify the other party in writing of the
nature, scope, and basis of the dispute or controversy. Within 15 days of such
notice, the parties will meet at a mutually acceptable time and place, in
person, to negotiate in good faith a resolution to the dispute or controversy
described in the aggrieved party’s notice. As used in this section, “in person”
means physically present, and shall not include telephonic or videoconferences.
No attorneys representing either party may be present at this meeting, unless
otherwise agreed by each of the parties. However, if the parties forsee that an
additional meeting before the time described in (b) below with the presence of
attorneys may be productive, such meeting maybe arranged by mutual agreement.

(b) Second, if, within 15 days of the meeting described in Section 7.1
(a) above, the parties fail to resolve the dispute or controversy set forth in
the aggrieved party’s notice, then, and only then, may either party institute an
arbitration proceeding described in Section 7.2 below.

(c) All negotiations pursuant to this Section shall be considered and kept
confidential and shall be treated as compromise and settlement negotiations as
they would be treated under the Federal Rules of Evidence and applicable state
rules of evidence.

7.2 Binding Arbitration. All claims, disputes, and controversies arising out of
or in relation to the performance, interpretation, application, or enforcement
of this Agreement, including but not limited to breach thereof (except any
dispute relating to Articles 5 or 6 of this Agreement), not resolved by the
parties shall be referred to arbitration before a single, independent third
party who will be selected by mutual agreement of the parties or, if such
agreement is not reached within one week of either party seeking such agreement,
then in accordance with Employment Dispute Resolution Rules of the American
Arbitration Association. Judgment upon the Award rendered by the arbitrator may
be entered in any court of competent jurisdiction. Any arbitration pursuant to
this Article 7 shall take place in the State of Maryland, or such other place,
as the parties shall mutually agree.

ARTICLE 8

MISCELLANEOUS

8.1 Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered, sent by overnight courier, or mailed by
first class, registered, or certified mail, return receipt requested, postage
prepaid, or transmitted by telegram, telecopy, or telex, addressed as follows:

If to EXECUTIVE:

Alexander P. Brown

PO Box 1938

Quogue, NY 11959



--------------------------------------------------------------------------------

If to WORLDSPACE:

WorldSpace, Inc.

Attn: General Counsel

8515 Georgia Avenue

Silver Spring, MD 20910

Tel: +1 301-960-1200

Fax: +1 301-960-2200

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

8.2 Entire Agreement. From and after the Effective Date, this Agreement
constitutes the entire agreement between the parties hereto, and expressly
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.

8.3 Headings. Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

8.4 Severability. In case any provision of this Agreement shall be held illegal,
unenforceable or void, such illegality, unenforceability or invalidity shall not
affect the remaining provisions of this Agreement, but shall be fully severable,
and this Agreement shall be construed and enforced as if said illegal,
unenforceable, or invalid provisions had never been inserted herein.

8.5 Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the substantive laws of the State of Delaware
(excluding the choice of law rules thereof).

8.6 Amendment; Modification; Waiver. No amendment, modification or waiver of the
terms of this Agreement shall be valid unless made in writing and duly executed
by EXECUTIVE and WORLDSPACE. No delay or failure at any time on the part of
WORLDSPACE or EXECUTIVE in exercising any right, power or privilege under this
Agreement, or in enforcing any provision of this Agreement, shall impair any
such right, power, or privilege, or be construed as a waiver of any default or
as any acquiescence therein, or shall affect the right of WORLDSPACE or
EXECUTIVE thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

8.7 Additional Obligations. Both during and after the term of employment,
EXECUTIVE shall, upon reasonable notice, furnish WORLDSPACE with such
information as may be in EXECUTIVE’s possession or control, and cooperate with
WORLDSPACE, as may reasonably be requested by WORLDSPACE (and, after the term of
employment, with due consideration for EXECUTIVE’s obligations with respect to
any new employment or business activity) in connection with any litigation or
other adversarial proceeding in which WORLDSPACE or any Affiliate is or may
become a party. WORLDSPACE shall reimburse EXECUTIVE for all reasonable expenses
incurred by EXECUTIVE in fulfilling EXECUTIVE’s obligations under this Article
8.7.

8.8 Successors; Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of WORLDSPACE, EXECUTIVE and each of their respective
successors, assigns, personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees, as
applicable; provided, however, that neither this Agreement nor any rights or
obligations hereunder will be



--------------------------------------------------------------------------------

assignable or otherwise subject to hypothecation by EXECUTIVE (except by will or
by operation of the laws of intestate succession) or by WORLDSPACE, except that
WORLDSPACE may assign this Agreement to any successor (whether by merger,
purchase or otherwise) to all or substantially all of the stock, assets, or
businesses of WORLDSPACE, if such successor expressly agrees unconditionally to
assume all of the obligations of WORLDSPACE hereunder pursuant to a written
agreement delivered to EXECUTIVE.

8.9 Beneficiaries. If EXECUTIVE shall die while any amounts would be payable to
EXECUTIVE hereunder had EXECUTIVE continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by EXECUTIVE to receive
such amounts or, if no person is so appointed, to EXECUTIVE’s estate.

8.10 Obligation to Make Payments.

(a) WORLDSPACE’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
WORLDSPACE and/or its Affiliates may have against EXECUTIVE or others. In no
event shall EXECUTIVE be obligated to seek other employment or take any action
by way of mitigation of the amounts payable to EXECUTIVE under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not EXECUTIVE obtains other employment

(b) If there shall be any dispute between WORLDSPACE and/or its Affiliates and
EXECUTIVE in the event of any termination of EXECUTIVE’s employment then, until
there is a final, nonappealable, determination pursuant to arbitration declaring
that such termination was for Cause, that the determination by EXECUTIVE of the
existence of Good Reason was not made in good faith, or that WORLDSPACE and/or
its Affiliates are not otherwise obligated to pay any amount or provide any
benefit to EXECUTIVE and his dependents or other beneficiaries, as the case may
be, under Article 4, WORLDSPACE shall pay all amounts, and provide all benefits,
to EXECUTIVE and his dependents or other beneficiaries, as the case may be, that
WORLDSPACE and/or its Affiliates would be required to pay or provide pursuant to
Article 4 as though such termination were by WORLDSPACE and/or its Affiliates
without Cause or by EXECUTIVE with Good Reason; provided, however, that
WORLDSPACE shall not be required to pay any disputed amounts pursuant to this
Section 8.10 except upon receipt of an undertaking by or on behalf of EXECUTIVE
to repay all such amounts to which EXECUTIVE is ultimately determined by the
arbitrator not to be entitled.

8.11 Date of Payment. To the extent required by Section 409A of the Code to
avoid any penalties on EXECUTIVE, payments to EXECUTIVE hereunder, and under any
other agreement with the EXECUTIVE, upon termination of employment shall be
distributed on the later of (i) the dates specified in this Agreement or any
other agreement with WORLDSPACE, and (ii) six (6) months after the Date of
Termination.



--------------------------------------------------------------------------------

8.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, WORLDSPACE has caused this Agreement to be executed by a
duly authorized officer of WORLDSPACE. EXECUTIVE has executed this Agreement as
of the day and written below.

 

ACCEPTED AND AGREED TO:     WORLDSPACE, INC. By  

/s/ Alexander P. Brown

    By  

/s/ Noah A. Samara

  Executive     Name:   Noah A. Samara       Title:   Chairman, Chief Executive
Officer and President